233 S.W.3d 763 (2007)
Kelly KISTER, Plaintiff/Appellant,
v.
Frankie TRAVIS, Defendant/Respondent.
No. ED 88647.
Missouri Court of Appeals, Eastern District, Division Two.
September 25, 2007.
Don Cary Collins, Belleville, IL, for Appellant.
Kimberly A. Maschmeyer, St. Louis, MO, for Respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., NANETTE A. BAKER, J.

ORDER
PER CURIAM.
Appellant Kelly Kister ("Appellant") appeals from the trial court's judgment entered upon a jury verdict finding in favor of Respondent, Frankie Travis ("Respondent") on the issues of negligence and damages for Appellant's personal injuries from a motor vehicle collision. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).